Page, J.
This cause was not entitled to a preference over other causes, either by the provisions of section 791 of the Code of Civil Procedure or by rule VIII of the Special Term Rules for New York county. Furthermore, the order was granted prior to the service of a notice of trial. Section 793 of the Code of Civil Procedure provides that in certain counties, among which is New York county, “ the party desiring a preference of any cause *927shall serve upon the opposite party, with his notice of trial, a notice that an application will be made to the court at the opening thereof * * * for leave to move the same as a preferred cause.” The right to a trial of issues of fact in the regular order is a substantial right of litigants, and the improper preference of one cause over others deprives the litigants of that right by delaying and postponing the trial of their causes. The Code of Civil Procedure and the General and Special Rules of Practice provide for those causes whose early trial is required, that substantial justice may be done. A strict observance of these rules will in the end facilitate the business of the court and insure an equality of treatment of all litigants. The order will be reversed and the motion denied, without costs. Dowling, Laughlin, Merrell and Greenbaum, JJ., concur. Order reversed and motion denied, without costs.